Hardin, P. J.
Plaintiff has succeeded to the rights acquired by William Colson' under the grant and easement executed by the defendant on the 20th of August, 1852. He is entitled to all the rights, privileges, and enjoyments mentioned in that instrument. While the instrument is indefinite in respect to the location of the pipe to be taken from the spring mentioned in the instrument, three-quarters of an inch in diameter, to a certain point in the meadow of the defendant, where the union is to be made with the one-half inch pipe to carry the water across the remaining portion of the defendant’s premises to the lands of Colson; yet, as the parties made a practical location and usage, laying both pipes in a track assented to by the parties to the instrument, and enjoyed by them, that portion of the agreement became definite and certain by reason of the acts of the parties in the premises. Tyler v. Cooper, 47 Hun, 94.
When the instrument of 1852 was executed, Colson and the defendant owned adjacent farms in the town of Hamilton, as the instrument recites; and the instrument also recites that “there is a spring of water situated in and upon the land” of the defendant; and it also recites that “said spring is situated west from the dwelling-house of the party of the first part.” The instrument also recites a consideration moving from Colson to the defendant, which was an agreement on the part of Colson binding him “to convey the water from said spring in §-inch lead pipe, which is to be laid under ground of sufficient depth to preserve said pipe from injury by frost or other causes.” The evidence discloses that the consideration or agreement was fulfilled, as Colson, shortly after the agreement was entered into, laid a pipe so as to conduct the water from the spring a distance of some 20 rods, having a size of three-quarters inch, and for some 80 rods of the size of one-half inch in diameter, in accordance with his agreement to carry the water “into the meadow of the” defendant, which, in the instrument, is declared in express words to be the consideration for the grant made by the defendant to Colson and his assigns and heirs. The instrument then proceeds to state, viz.: “The party of the first part has hereby granted, bargained, sold, released, and confirmed, and by these presents does bargain, sell, release, and confirm, unto the said party of the second part, his heirs and assigns, all the water of said spring which can be conducted through -J-inch lead pipe. The party of the second part has the right to all the water which can run through said J-ineh pipe, said half-inch pipe to be inserted at the termination of the |-inch pipe as before described, to be constructed and kept in repair at the cost, charge, and expense of the party of the second part, to have and to bold, all and singular, the same easement and privilege to the said party of the second part, his heirs and assigns forever, as appurtenances belonging to his and their lands as aforesaid.” The language which we have quoted is definite and certain in many of its parts: (1) It contains words indicative that the quantity of water specified is granted, .sold, released, and confirmed to the second party to the instrument. (2) It is definite and certain, in that it defines the quantity of
*15water covered by the presents, to-wit: “All the water of said spring which can be conducted through ¿-inch lead pipe.” These latter words indicate the size of the conduit to be used, and they bear significantly the idea that the pipe is to be so laid that it will carry all the water that can be conducted through such a pipe. The words “can be conducted” may properly receive significance in considering the manner in which the pipe was to be inserted in the spring, and was to be laid and used to effectuate the "intention of the parties. The subsequent language of the instrument does not limit the phrases with which we have already dealt. It is well chosen to make more clear and definite, if need be, the words already used. It declares in express words, viz.: “The party of the first part has the right to all the water which can run through said ¿-inch pipe.” Following these words are those which indicate where the one-half inch pipe is to be connected to the one that is three-quarters inch; and, according to the testimony, the one-half inch pipe was inserted in the three-quarters inch pipe about 20 rods from the spring. Again, the grant contains the following definite language in respect to the conduit to be used, and the manner of its use, and names the party on whom the burden rests of keeping it in repair; as in the instrument we find the following language, in respect to the conduit: “To be constructed and kept in repair at the cost, charge, and expense of the party of the second part, to have and to hold, all and singular, the same easement and privilege to the said party of the second part, his heirs and assigns forever, as appurtenances belonging to his and their lands as aforesaid.” The instrument serves as an express grant, and is itself “the creation of the easement,” and in clear language it expresses the nature and extent. From that language, in connection with the circumstances existing at the time of making the instrument, the nature and extent of the grant is to be determined. 2 Washb. Beal Prop. {3d Ed.) 278. If the construction was doubtful, the interpretation, according to authority, should be given favorably to the grantee. Fisk v. Wilber, 7 Barb. 395. The language used very clearly casts the burden upon the dominant estate to keep in repair the easement and its incidents. Such is the general rule in respect to easements. Mr. Washburn says, (volume 2, p. 311,) viz.: “As a general proposition, the dominant estate is bound to repair •the way it enjoys over the servient estate, though the owner of the latter may, by grant or reservation, or by prescription, be bound to make the necessary repairs in order to its enjoyment.” The important and substantive thing granted is the use of the water, as well as the privilege of conducting it from the mentioned spring across the premises of the defendant to the premises now occupied and owned by the plaintiff. It is said by.Mr. Washburn, (volume 2, p. 319,) viz.: “Property in water in connection with real estate can only be predicated of its use, which serves by its enjoyment to give a value to the corporeal hereditament with which its uséis applied.” Under the language of the grant now before us we are of the opinion that it was the duty of the plaintiff to maintain in repair, not only the conduit, but the spring from which he was granted the privilege of conducting so much water as would flow through a lead pipe one-half inch in diameter. Such burden was cast upon the plaintiff by the exact words of the grant. That burden seems to be in accordance with the general rule laid down in respect to enjoyment of easements. It is said by Mr. Washburn, (page 325 of volume 2,) viz.: “If one owns the right of a water-course in the land of another it is incumbent upon him to keep the same in repair, unless the land-owner is bound by some covenant to make repairs. And to this end he has the right, as incident to the principal easement, to enter upon the servient estate, and do whatever is necessary to make such repairs, such as digging up the soil and the like, but doing no unnecessary damage thereby. ” For the purpose of enabling the plaintiff to enjoy the use of the water covered by the language of the grant, to obtain the same from the spring mentioned, we are of the opinion that he *16had the right to “repair” the spring, to put it in such a condition as to receive therefrom the quantity of water specified in the grant, and thus enable him to enjoy the full benefit of the rights secured by the grant made by the defendant. The tub which was placed, or the box which was inserted, in the spring at the place where the water issued, was not the spring. The earth which lay adjacent to the tub or the box was not the spring. ¡Neither was the rock which was on the westerly side of the aperture the spring. It was said, in Magoon v. Harris, 46 Vt. 264, viz.: “The word • spring,’ when applied to water, means the formation of water that naturally gushes out of the earth’s surface. A spring is a place where water issues from the ground by natural forces.” Bloodgood v. Ayers, 108 N. Y. 405, 15 N. E. Rep. 433. If the lowering of the tub or box a few inches, if clearing the earth from under it 15 inches and letting the tub down, were acts necessary to secure to the plaintiff the use of such water as would flow through the prescribed pipe, then they were acts which were lawful and reasonable; and after they were performed, and the site put in situation to yield the required quantity of water, the plaintiff had the right to have it remain in that situation. The defendant had not the right to disturb, to interfere with, or displace the reasonable arrangements made to secure the quantity of water conveyed by the grant. The defendant had undertaken that the owner of the dominant estate should have “the privilege” of “all of the water of said spring which can be conducted through a one-half inch lead pipe;” and, in view of the grant, the plaintiff “has the right to all the water which can run through said one-half inch pipe.” In this connection the language used by the court in Paine v. Chandler, 5 N. Y. Supp. 742, is appropriate: “The plaintiff had a legal right to the use of the water from the spring upon defendant’s land, and this right had been conferred upon him by the defendant. Such being the ease, while it may not have deprived the defendant of the right to the enjoyment of his premises and to the under-ground waters upon it, it nevertheless did require of him that he should exercise that right in good faith, and with due regard to the rights of the plaintiff. * * * Ho case, can be found which holds that a person may confer a right or privilege upon another, and then maliciously destroy such right, either by direct or indirect interference witli the same; and this court does not propose to be the pioneer of any such inequitable doctrine. ”
Attention has been called to Phelps v. Nowlen, 72 N. Y. 39, where it was held: “A party is not liable for the consequences of an act done upon his own land, lawful in itself, and which does not infringe upon any lawful rights of another, simply because he was influenced in the doing of it by wrong and malicious motive. The courts will not inquire into the motives actuating a person in the enforcement of a legal right. ” If our construction of the grant already intimated is correct, that case does not aid the respondent, who, having conferred a right upon the plaintiff, was not at liberty to infringe upon it by preventing by direct acts the plaintiff from the enjoyment of the right secured to him by the grant. Attention has been given to Bliss v. Greeley, 45 N. Y. 671, so much relied upon by the respondent to sustain the judgment before us. In that ease there was a limited and specific grant of “the right to dig and stone upa certain spring, and conduct the water therefrom through the grantor’s land, by a specified pipe, to the grantee’s house, with covenant of warranty.” It was held that such a grant “does not render the entire premises servient to the easement; and the grantor may lawfully sink another spring, but twenty-seven feet distant, although the effect is to render the first one useless.” In the course of the opinion delivered in that case it is said: “The grant and the covenants of the grantor are the precise measure of the plaintiff’s right;” and, after stating that the grant conferred “the right to dig out and box this spring, and to put a pipe in it, ” the pertinent question is asked by the judge: “Did he thereby covenant that he would not use the rest of his *17farm in a farmer-like manner?” and the burden of the opinion is to answer in the negative; and later on the learned judge says: “This grant prevents the grantor and his assigns from any substant.al interference with the spring or tile pipe. It does not prevent their improvement or use of the residue of the farm.” In Manufacturing Co. v. Veghte, 69 N. Y. 23, the case is referred to in the following language, viz.: “The case of Bliss v. Greeley, 45 N. Y. 671, is cited on the part of the defendant as in conflict with this judgment; but the facts of that case were very different. In that case there was simply a grant of a right to dig and stone up a certain spring, and to conduct the water therefrom through the grantor’s land, with a covenant of warranty; and the court held that this did not preclude the grantor from sinking another spring on his land at some distance from the one granted, although the effect of it was to render the latter useless, provided such act was not done unnecessarily or maliciously. In that case the parties were regarded in the same light as adjacent owners, and the rule was applied that the defendant might lawfully dig on her own land, though the effect was to cut off the water from the. plaintiff’s spring by percolation; but there was no grant in that case of any particular supply of water from the spring, or from the defendant’s lands.. The grant was merely of the right to the spring, and secured the plaintiff no-greater rights than such as he would have had if he had owned the land on-, which it was situated.” Thus it clearly appears that that case was unlike the-one of Manufacturing Co. v. Veghte, supra. The latter case was more like the one now before us. In concluding the opinion it was said: “In this case the grant was of the use of the water which, at the time of the grant, was being conducted from the spring, and the intent was to sedure the continuance of that supply of water, it being essential to the operation of the cheese factory conveyed. ” In the case in hand, as we have already intimated, the grant was of the use of a specified amount of water to be taken from a specified spring, and the acts and efforts of the plaintiff were in the direction well calculated to secure to him the water granted,—the quantity granted from the site mentioned in the grant from the spring described in the grant. It is claimed by the learned counsel for the respondent that the burden imposed cannot be made greater than it was at the time of the execution of the conveyance, and he has called our attention to Roberts v. Roberts, 7 Lans. 55, affirmed, 55 N. Y. 275. We do not understand that this is in conflict with the views already expressed, for, as we understand it, it is held “that the burden imposed cannot be made greater than it was at the time of the conveyance.” According to the evidence, the plaintiff’s right secured by the grant, and the privileges of the easement mentioned therein, are valuable and important, and are entitled to the protection of a court of equity. The foregoing views lead to the conclusion that the result at the special term was erroneous. Judgment reversed and a new trial ordered, with costs to abide the event. All concur.